          Case 1:18-cv-00522-JD Document 74 Filed 12/18/19 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE


Evan W. Gray

     v.                                         Case No. 18-cv-522-JD

Chester L. Gray, III


                              PROCEDURAL ORDER

     Plaintiff Evan Gray moves to extend the discovery and trial

deadlines in this case.        Doc. 68.   Defendant Chester L. Gray,

III, (“Skip”) objected in part, but agreed to extending the

deadlines for the limited purpose of completing certain

discovery that has already begun.         The court held a conference

with the parties 1 by telephone on December 17, 2019.

     As discussed during the conference, the court orders as

follows:

  (1)        The completion of discovery deadline is extended to

February 7, 2020.       The deadline for challenges to expert

testimony is continued to a date which the court will determine

after the parties have agreed to a deposition date for Skip

Gray’s expert.




     1 Counsel for Scott Gray, one of the parties in the case,
did not appear.
         Case 1:18-cv-00522-JD Document 74 Filed 12/18/19 Page 2 of 3



  (2)       All trial deadlines, including deadlines for pretrial

statements and the final pretrial conference, are continued and

will be reset for a date to be determined.

  (3)       During the extended discovery period, discovery is

limited to the depositions of Charles Morgan, Skip Gray, Frank

Saglio, representative(s) of Merrill Lynch, and Nicholas Harvey

and document-based discovery already begun but not yet completed

involving records from Mary Hitchcock Memorial

Hospital/Dartmouth-Hitchcock Clinic. 2

  (4)       As stated during the conference, the parties shall

meet and confer with the purpose of identifying and/or agreeing

upon dates for the depositions.

  (5)       On or before January 7, 2020, the parties shall file a

joint status report informing the court of the outcome of their

conference and their progress in scheduling the depositions.

  (6)       The court has set a telephonic case management

conference for January 9, 2020, at 1:00 p.m.          Before the court’s

case management conference, the parties shall refrain from

filing motions related to discovery issues with the exception of

motions to compel to the extent noted at the December 17




     2 Evan Gray and counsel for Skip Gray agreed during the
conference that documents produced by Dartmouth-Hitchcock would
be provided to counsel for Skip Gray by January 3, 2020.



                                      2
          Case 1:18-cv-00522-JD Document 74 Filed 12/18/19 Page 3 of 3



conference.     As necessary, during the January 9 case management

conference, the court will take up issues relating to discovery.

  (7)        Evan Gray’s “Partially Assented to Motion to

Revise/Extend Discovery Plan Schedule” (doc. no. 68) is granted

to the extent stated herein. 3

      SO ORDERED.

                                     __________________________
                                     Andrea K. Johnstone
                                     United States Magistrate Judge

December 18, 2019

cc:   Evan W. Gray, pro se
      Ralph F. Holmes, Esq.




      3 Evan Gray’s “Motion for Leave to File a Memorandum and
Declaration in Reply to Defendant Executor/Trustee’s ‘Qualified
Objection’ to Plaintiff’s Motion to Revise/Extend Discovery Plan
Schedule” (doc. no. 73) is denied as moot, but the court has
taken Evan Gray’s arguments under advisement in determining the
relief provided herein.


                                       3
